Citation Nr: 1400169	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  04-35 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Brian M. Kramer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a lumbar spine disability.  

This case was previously before the Board in April 2007, September 2009, March 2010, October 2011, May 2012, and March 2013.  In an April 2007 decision, the Board denied the Veteran's claim for service connection for a lumbar spine disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a February 2009 Order of the Court vacated the Board's decision and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In September 2009, the claim was remanded by the Board for further development.  In March 2010, the Board again denied the Veteran's claim for service connection for a lumbar spine disability.  The Veteran again appealed the Board decision to the Court.  Pursuant to a Joint Motion for Remand, a March 2011 Order of the Court vacated the Board's decision and remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In October 2011, May 2012, and March 2013, the Board remanded the case for further development.  

In September 2013, the Veteran testified before the Board at a video conference hearing.  A transcript of this hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from 2003 to 2012, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's lumbar spine disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a lumbar spine disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has a current lumbar spine disability.  VA examinations dated in July 2003, August 2004, December 2009, and December 2011 reveal that the Veteran has degenerative disc disease of the lumbar spine and lumbar degenerative joint disease.    

The Board also finds that the Veteran has credibly reported incurring a back injury in service when he fell down some wet stairs.  Service treatment records confirm that the Veteran was treated for back problems while on active duty.  Records dated in March 1970 show that the Veteran's back suddenly began to hurt while he was lifting a heavy box.  He complained of pain in the small of his back.  He was found to have full range of motion, and no diagnosis was given.  Thereafter, the Veteran sought treatment for low back pain in April 1970, December 1970, April 1971, and May 1971, at which time he was diagnosed with low back strain.  However, on separation examination in May 1971, the Veteran made no complaints relating to the spine, and following clinical evaluation, the Veteran's spine was found to have no abnormalities.    

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  

On VA examination in July 2003, the Veteran reported a history of a low back injury in service with increased pain and stiffness over the years.  He also reported pain and stiffness in his arms since the 1980s.  He reported re-injury to his lumbar spine and injury to his cervical spine at work for which he underwent back surgery in 1982.  Following physical examination, the examiner noted diagnoses of patient history of degenerative disc disease of the cervical spine, dorsal spine, and lumbosacral spine; history of chronic strain; and history of second injury with laminectomy and complaints of neuropathy of the left plantar surface.  The examiner stated that the Veteran had chronic problems of the lumbar spine and opined that it was as likely as not to be related to his injury in the military. 

On VA examination in August 2004, the Veteran reported experiencing sharp, constant pain across the lumbar area with radiation of pain down the left leg.  The examiner diagnosed the Veteran with residuals of a laminectomy with continued lumbar pain, lumbar degenerative joint disease, narrowing disc degeneration at L4 L5, and developmental lumbosacral spine changes.  The examiner could not offer an opinion regarding the relationship between the Veteran's lumbar condition and service because such knowledge was not available in the medical evidence, and any opinion relating the spine disability to service would be pure speculation.  The rationale was that there was a gap of time between separation from service in 1971 to 1981 where there was no objective medical information, and there were no spine abnormalities shown on the Veteran's separation examination.  Further, the examiner reasoned that the Veteran had no documentation of leg pain with his back pain in service but did have documentation of leg pain with the non-military injury in 1981 for which he received a laminectomy. 

On VA examination in December 2009, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with a history of pain since March 1981.  It was noted that he was hospitalized in December 1981 for a lumbar discectomy in conjunction with a herniated nucleus pulposus of the lumbar spine due to a work-related injury in March 1981.  The examiner opined that the Veteran's lumbar spine disability was not caused by or a result of his service.  The rationale provided was that the May 1971 separation examination was silent for any back problems and there was no further documentation of any back problems until the work-related injury in March 1981.

On VA examination in December 2011, the Veteran was diagnosed with lumbar degenerative disc disease.  It was noted that the Veteran was claiming service connection for a lower back condition; that he reported an injury to his low back in service; he sought medical attention at the time and was treated as a sprain; he reported that the pain never resolved and he now reported constant pain in the low back; he sustained an injury to the back in 1981 out of service and had been disabled since then; he reported constant radicular pain in the left leg; he denied lower extremity numbness or weakness; and he had a discectomy in 1982.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that whilst the Veteran reported back pain in service, he was appropriately and successfully treated for minor back sprains.  Additionally, the examiner noted that the Veteran's exit interview was silent for back conditions and there was no evidence to show existence or chronicity of the condition after discharge and before his disabling out of service, work related injury in 1981.  Therefore, it was much more likely the Veteran's current back condition was related to his out of service injury.  

In a September 2012 VA addendum, the December 2011 examiner found that the Veteran's statement of chronicity of pain and his VA examinations noting such chronicity of pain in 2003, 2004, and 2009 did not change his opinion.  In a November 2012 VA addendum, the December 2011 examiner indicated that the Veteran's lay statements of continuity of back pain did not show a continuity of back symptomatology, given that his back condition had resolved in service and the exit examination had been silent for any back complaints.  If the Veteran had been symptomatic again, the examiner suggested that this was a new and separate problem than the one in service.  The examiner also did not agree with the statement that the Veteran's 1981 post-service injury had aggravated a pre-existing injury, given that the pre-existing injury that the Veteran was referencing was minor, soft-tissue based, and had resolved in service per the Veteran's admission on his separation examination.    

The Board notes that in rendering their medical opinions, neither the August 2004 VA examiner nor the December 2009 VA examiner adequately considered the Veteran's lay statements regarding a continuity of low back symptomatology and self-treatment of those symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Additionally, although the July 2003 VA examiner found that the Veteran's lumbar spine disability was related to his period of service, no rationale was provided for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Therefore, the Board places little probative weight on the July 2003, August 2004, and December 2009 medical opinions.  

Regarding the December 2011 VA opinion with September 2012 and November 2012 VA addendum opinions, the Board notes that the examiner reviewed the Veteran's claims file and considered the Veteran's lay statements.  He concluded that it was less likely than not that the Veteran's lumbar spine disability was due to service and found that it was instead much more likely that it was related to his work injury.  He explained that the Veteran's lay statements of continuity of back pain did not show a continuity of back symptomatology, given that his back condition had resolved in service and the exit examination had been silent for any back complaints.  If the Veteran had been symptomatic again, the examiner suggested that this was a new and separate problem than the one in service.    

However, despite the December 2011 VA examiner's finding that the Veteran's lay statements did not show a continuity of back symptomatology, the Board notes that the Veteran has consistently reported having back pain since discharge from service, including before he injured his back in 1981 at work.  Service connection based on a continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2013) for chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has been diagnosed as having degenerative joint disease of the lumbar spine, and arthritis is explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a) (2013), the Board finds that the theory of continuity of symptomatology in service connection claims potentially is applicable to this claim.  In this case, the Veteran is competent to report the onset and chronicity of symptomatology of his back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, in conjunction with his claim for Social Security Administration disability benefits, in response to the question of when the pain had began or become severe, the Veteran had responded "1981" and stated that he had treated the back pain by taking Motrin for the 10 years prior to 1981.  A June 1997 VA medical record noted the Veteran's report of having low back pain for 15 to 20 years with surgery in 1981 for a rupture of L5.  Additionally, the Veteran has testified that he had continuously experienced low back and leg pain since discharge from service and that prior to his 1981 work injury, he would treat himself with rest and over-the-counter medication instead of seeking medical treatment from a physician.  He explained that he would have had to use the medical insurance through his work, and he did not want his employer to find out that he had back pain and fire him from the job.  

The Board notes that in the December 2011 VA opinion with September 2012 and November 2012 VA addendum opinions, the examiner reviewed the Veteran's claims file, considered his lay statements regarding onset and symptomatology of his disorder, performed a thorough examination, discussed the Veteran's pertinent medical history, and provided a detailed and adequate rationale for the conclusion that the Veteran did not have an onset of his lumbar spine disability in service.  However, the Board also notes that the objective medical evidence and credible lay evidence, taken together, shows that the Veteran has continuously experienced back pain symptomatology since his discharge from service, including prior to his 1981 work injury.  For these reasons, the Board cannot find the negative December 2011 VA opinion with September 2012 and November 2012 VA addendum opinions to be more probative than that of the positive evidence of continuity of symptomatology.  Similarly, the Board cannot find that the positive evidence of continuity of symptomatology is more probative than the negative December 2011 VA opinion with September 2012 and November 2012 VA addendum opinions.  Thus, the overall record is in relative equipoise as to whether the Veteran's lumbar spine disability had its onset during his period of service.         

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a lumbar spine disability have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a lumbar spine disability is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


